Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. This action is responsive to the Applicant’s reply filed on February 17, 2022. 

2. Claims 1-29 have been examined and are allowed.

Examiner’s Statement of Reasons for Allowance
3. The following is an examiner’s statement of reasons for allowance: 
After sufficient search and analysis examiner concluded that the claimed invention has been recited in such a manner that all of the independent claims are not thought by any prior reference found through search.
The primary reason for allowance of the claims in this case, is the inclusion of the limitations “parsing a declarative language program, the program defining a plurality of match-action tables (MATs); translating the plurality of MATs into intermediate code; parsing a core identifier (ID) assigned to the plurality of MATs; and based on the core IDs of the plurality of MATs being the same: connecting intermediate code of the plurality of MATs using function calls, and translating the intermediate code of the plurality of MATs into machine code to be executed by a core identified by the core IDs,” in independent claims 1, 11, 21, and 27, which are not found in the prior art of record.
Based on Applicant's remarks, prior art references, and further search, Examiner has concluded that these details are not found in the prior art of record and would not have been obvious, thus all pending claims are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
4. The prior art references made of record and not relied upon are considered pertinent to applicant's disclosure.  
	US 10,268,464 to Daly et al. discloses a source program includes a declarative description of a network application in a domain-specific language, such as P4. The computing device translates the declarative description of the network application into a register-transfer level (RTL) description, and then compiles the RTL description into a bitstream definition that is targeted to an FPGA.
NPL to Kekely et al. discloses the P4 programming language and a memory efficient mapping of P4 match/action tables to FPGA.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough, can be reached at (571) 272 6799.
Any inquiry of a general nature of relating to the status of this application or proceeding should be directed to the TC 2100 Group receptionist whose telephone number is (571) 272 2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Thuy Dao/Primary Examiner, Art Unit 2192